NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-10, 13, 15-19, and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the limitations “wherein in a process of updating a set of measurement signals, wherein the measurement signal within the RLM assessment period and before the moment when the measurement signal changes refers to a measurement signal set before a moment of updating the measurement signal set and within the RLM assessment period, and wherein the changed measurement signal within the RLM assessment period refers to a measurement signal set after the measurement signal set is updated and within the RLM assessment period,” “in a process of recovering from a beam failure, wherein the measurement signal within the RLM assessment period and before the moment when the measurement signal changes refers to a measurement signal in which the beam failure occurs before a moment when the beam failure is successfully recovered and within the RLM assessment period,” and “wherein the changed measurement signal within the RLM assessment period refers to a measurement signal in which the beam is successfully recovered within the RLM assessment period” in combination with the remaining limitations of the claim are not found in any reasonable combination of the prior art, therefore, claim 1 is allowed.  claim 13 is allowed for similar reasons as stated above.  Claims 3-10, 15-19, and 22-23 depend from an allowable base claim, therefore, claims 3-10, 15-19, and 22-23 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728. The examiner can normally be reached Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRIAN P COX/Primary Examiner, Art Unit 2474